Name: 2000/210/EC: Commission Decision of 25 February 2000 recognising in principle the completeness of the dossier submitted for detailed examination with a view to the possible inclusion of spinosad in Annex I to Council Directive 91/414/EEC concerning the placing of plant protection products on the market (notified under document number C(2000) 476) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  marketing
 Date Published: 2000-03-11

 Avis juridique important|32000D02102000/210/EC: Commission Decision of 25 February 2000 recognising in principle the completeness of the dossier submitted for detailed examination with a view to the possible inclusion of spinosad in Annex I to Council Directive 91/414/EEC concerning the placing of plant protection products on the market (notified under document number C(2000) 476) (Text with EEA relevance) Official Journal L 064 , 11/03/2000 P. 0024 - 0025COMMISSION DECISIONof 25 February 2000recognising in principle the completeness of the dossier submitted for detailed examination with a view to the possible inclusion of spinosad in Annex I to Council Directive 91/414/EEC concerning the placing of plant protection products on the market(notified under document number C(2000) 476)(Text with EEA relevance)(2000/210/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(1), as last amended by Commission Directive 1999/80/EC(2), and in particular Article 6(3) thereof,Whereas:(1) Directive 91/414/EEC (hereinafter referred to as "the Directive") provides for the compilation of a Community list of active substances authorised for use in plant protection products.(2) An applicant has submitted a dossier to the authorities of several Member States with a view to obtaining the inclusion of an active substance in Annex I to the Directive.(3) Dow AgroSciences submitted a dossier on the active substance spinosad to the Dutch authorities on 19 July 1999.(4) The said authorities informed the Commission of the results of an initial examination of the dossier to ensure that it provides all the information laid down in Annex II and, for at least one plant protection product containing the active substance concerned, in Annex III to the Directive. Subsequently, in accordance with Article 6(2), the applicant submitted the dossier to the Commission and other Member States.(5) The dossier on spinosad was referred to the Standing Committee on plant health on 17 August 1999.(6) Article 6(3) of the Directive requires official confirmation at Community level that each dossier fulfils the requirements on information laid down in Annex II and, for at least one plant protection product containing the active substance concerned, in Annex III to the Directive.(7) Such confirmation is necessary to permit a detailed examination of the dossier and to allow Member States to grant provisional authorisation for plant protection products containing the active substance concerned while complying with the conditions laid down in Article 8(1) of the Directive and, in particular, the condition relating to the detailed assessment of the active substance and the plant protection product in the light of the requirements laid down by the Directive.(8) Such a decision does not rule out a request for further information from the applicant where, during the detailed examination, it is found that such information is required in order to reach a decision.(9) The Member States and the Commission agree that the Netherlands will carry out a detailed examination of the dossier on spinosad.(10) The Netherlands will send the Commission a report setting out the findings of the examination accompanied by any recommendations for inclusion or non-inclusion and any conditions relating thereto as soon as possible but within one year. Following receipt of the report, the detailed examination will be continued by all the Member States in the Standing Committee on plant health.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on plant health,HAS ADOPTED THIS DECISION:Article 1The following dossier satisfies in principle the information requirements laid down in Annex II and, for at least one plant protection product containing the active substance concerned, in Annex III to the Directive, taking account of the intended uses:the dossier submitted by Dow AgroSciences to the Commission and the Member States with a view to the inclusion of spinosad as an active substance in Annex I to Directive 91/414/EEC and referred to the Standing Committee on plant health on 17 August 1999.Article 2This Decision is addressed to the Member States.Done at Brussels, 25 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 210, 10.8.1999, p. 13.